Order entered April 8, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-13-01619-CV

                BECKY DREW AND ROBERT KEVIN DREW, Appellants

                                                V.

        TEXAS FARM BUREAU MUTUAL INSURANCE COMPANY, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-12720

                                            ORDER
       We GRANT appellee’s April 4, 2014 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than April 11, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE